                       UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF NORTH CAROLINA


          United States of America
                               Plaintiff(s)                              EXHIBIT AND WITNESS LIST
                     v.
            LAURA STEELE                                               Case Number: 1:21-mj-00061-JLW-1
                             Defendant(s)

Presiding Judge                               Plaintiff's Attorney                Defendant's Attorney
Judge Webster                                 Graham Green, AUSA                  John Bryson
Hearing Date:                                 Court Reporter                      Courtroom Deputy
2/23/2021                                     Proceedings Recorded                Donita M. Kemp
                       DATE
PLF. NO. DEF. NO.     OFFERED    MARKED         ADMITTED                DESCRIPTION OF EXHIBITS AND WITNESSES
   X                 2/23/2021                                   Task Force Officer, Max Wooten (witness)
                X    2/23/2021                                   Kenneth Steele (witness)




                                                                                                                Page 1 of 1

                    Case 1:21-mj-00061-JLW Document 8 Filed 02/23/21 Page 1 of 1
